DETAILED ACTION
Claims 1-3, 6-7, 9-11, 13, and 15 are pending in the instant application, the Applicant amending claims 1, 6, 11, and 13 and canceling claims 5 and 12. All previous rejections of claim 5 and 12 are therefore withdrawn.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.

Interview Summary
The Interview Summary provided by the Examiner on May 10, 2022 is a verbatim copy of the Examiner's notes taken during the interview and represents the present sense impressions of the Examiner concerning the substance of the interview.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 6-7, 9-11, 13, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1-3, 6-7, 9-11, 13, and 15, the independent claims recite the element of “to pre-process a large amount of raw market data”. From a review of Applicant’s specification, a large amount of data can either be interpreted as more than a person can reasonably do (“data sets which are typically too large for practical human analysis”, Specification, paragraph 3) or also as more than a machine learning algorithm can reasonably do (“Large scale analysis of patterns in financial data is not effective using current solutions”, Specification, paragraph 4).
While defining an amount of data beyond the ability of a person to reasonably analyse may be definite enough for one having ordinary skill in the art at the time of the invention, comparing the size of the data to the capacity of a machine learning algorithm is indefinite as it is very much a sliding scale based both upon the quality of the algorithm and the quality of the computer processor running the algorithm.
For purposes of examination, the claim language will be treated as simply as “to pre-process raw market data”.

Claim Rejections - 35 USC § 101
Claims 1-3, 6-7, 9-11, 13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-3, 5-7, 9-13, and 15 fall within a statutory class of process, machine, manufacture, or composition of matter. 

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
determining, for each time stamp, a difference in order quantity 

dividing the determined differences into predefined portions 

generating a new data set

These steps recite the details associated with data conditioning for ease of later analysis, similar to the method of using Fourier transformations or Kalman filtering in order to make later data analysis easier. These steps are abstract in nature because they are directed towards the mathematical relationships of an algorithm for conditioning financial data to better calculating parameters indicating a pattern or structure in market data. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 1 by:
removes noise from the sequence of time period windows while retaining the unique features of the feature space;

These steps are abstract in nature because they are directed towards the fundamental economic principles or practices associated with market analysis, as both buyers and sellers conduct market analysis to determine how much and at what price they should either buy or sell their goods or services. Thus, claim 1 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
A computer system comprising:

a processor;

a tangible computer-readable medium

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims only included those identified above. As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraph 2 and figure 1.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above. As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-3, 6-7, 9-11, 13, and 15 are not patent eligible under the Alice/Mayo analysis. 
	
Claim Rejections - 35 USC § 103
Claim 1-3, 6-7, 9-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bland, US 2014/0310201, in view of Satchwell, US 2003/0139957, in view of official notice.
AS TO CLAIM 1 
A computer system comprising: a processor;
a tangible computer-readable medium containing computer-executable instructions that when executed by the processor cause the computer system to pre-process raw market data for use by a machine learning computer to reduce the processing requirements of a computer system that executes a machine learning algorithm to train a neural network used to identify structure therein and to improve result accuracy by performing the steps comprising:
Bland (paragraphs 34-36) teaches concerning market data aggregation and changing data formatting. This is equivalent to pre-processing raw data, as data aggregation combines data from multiple raw sources and changing data formatting to a uniform standard pre-process the data for analysis.
Bland (paragraph 66) teaches a computer readable media embodiment. The “to reduce” amendment claim language constitutes a statement of intend use and is given little patentable weight. The use of the computer embodiment taught by Bland is equivalent to the computer embodiment of the instant application and thus that computer embodiment would use an equivalent amount of processing power.

(a) receiving, from a client computer via an electronic communication network, a collection of raw market data that includes time stamps, price levels and order quantities, the collection of raw market data characterized by a first size;
Bland (paragraph 33) teaches a computing device connected to a network such as the internet.
Bland (paragraphs 34-36) teaches concerning market data aggregation and changing data formatting. This is equivalent to raw data, as data aggregation combines data from multiple raw sources and changing data formatting to a uniform standard pre-process the data for analysis.
Bland (paragraphs 51-54) teaches concerning market data that include time stamps, prices, and volumes (order quantity). The amount of data provided is the first size of the data.

(b) determining, for each time stamp, a difference in order quantity at each price level when compared to order quantity at the same price level at the previous time stamp; 
Bland (paragraphs 55-56) teaches concerning differences in order quantity and (paragraph 61) teaches concerning variations over time. Combined within the embodiment of Bland’s teaching reads on the claim element as a whole, as the two aspects are applied simultaneously in Bland’s embodiment.

c) partitioning the collection of market data into a sequence of time period windows, comparing order quantities prior to a window to order quantities within the window, and determining quantiles for changes in order quantities
Bland (paragraphs 56-57) teaches grouping market data by time interval and into percentiles. A percentile is a quantile which contains 1% of the total data.
Bland (paragraphs 55-56) teaches concerning differences in order quantity and (paragraph 61) teaches concerning variations over time. Bland (paragraph 47-48) further teaches displaying subsequent time period windows to allow a user to compare market depth across time periods. The market depth of Bland is the order quantity of the instant application as it the order volume.  Combined within the embodiment of Bland’s teaching reads on the claim element as a whole, as the three aspects are applied simultaneously in Bland’s embodiment.

(d) dividing the determined differences into predefined portions, each of which is characterized by one of a plurality of categories, each category being assigned to the time period window in accordance with the division of the determined differences and the determined quantiles;
Bland (paragraphs 56-57) teaches grouping market data by time interval and into percentiles. A percentile is a quantile which contains 1% of the total data.
Bland (paragraphs 54-57) teaches concerning classify all market data (which includes changes in volume) by color, where the shade of the color indicates the category of the change and the shade is equivalent to a given category by RGB values. 

(e) generating a new pre-processed data set comprising the sequence of time period windows, each of which includes a multi-dimensional one-hot binary vector encoding of the plurality of categories representative of each price level and time stamp therein, the new pre-processed data set characterized by a second size less than the first size;
Bland (paragraphs 56-57) teaches grouping market data by time interval and into percentiles. A percentile is a quantile which contains 1% of the total data.
Bland (paragraphs 54-57) teaches concerning classify all market data (which includes changes in volume), but does not explicitly teach the new data set being a second size less than the first size. However, Satchwell (paragraph 61 and figure 3) teaches removing noise from the data set, resulting in a smaller data set than the first data set.
Neither Bland nor Satchwell explicitly teach concerning the use of the data formatting technique of one-hot binary vectors. However, the Examiner takes official notice that at the time of the application the use of multi-dimensional one-hot binary vectors as a method of encoding discrete value variables in order to use such data in a machine learning environment is old and well known in the art. This use of one-hot binary vectors is shown in evidence in at least Malkin, US 2015/0100438, Kaznady, US 2017/0213280, and Gupta, US 2017/0091673.

(f) transmitting the new pre-processed data set as input to the computer system that executes the machine learning algorithm 
Bland (paragraph 67) teaches transmitting data amongst the various systems on a computer network

(g) training the neural network to identify structure in the pre-processed data and to use lossy encoded compression to compress the sequence of time period windows to provide a feature mapping from the sequence of time period windows to a feature space, wherein the lossy encoded compression of the sequence removes noise from the sequence of time period windows while retaining the unique features of the feature space;
Bland (paragraphs 34-36) teaches concerning pre-processing of financial data for analysis, but does not teach concerning machine learning or neural networks. However, Satchwell teaches concerning training a neural network associated with financial analysis. One having ordinary skill in the art at the time of the application understands from the teaching of Satchwell that neural networks are a species of the genus machine learning. Thus, Satchwell is relied upon for teaching concerning using a machine learning algorithm to train a neural network.
Neither Bland nor Satchwell explicitly teach concerning the use of lossy encoded compression. However, the Examiner takes official notice that at the time of the application the use of lossy encoded compression is old and well known in the art (as shown in evidence in at least Herre, US 2005/0175252, and Fallon, US 6,604,158).
Based upon the single citation to the use of lossy encoding in Applicant’s disclosure as evidence that this application does not contain a previously unknown improvement to lossy encoding, the claim element beginning “wherein the lossy encoded” is taken as a statement of the known benefits of lossy encoding and thus given little patentable weight. Additionally, this element is taken as a statement of intended use and also thus given little patentable weight.

(h) outputting the compressed sequence of time period windows to a display for user interaction.
Bland (paragraph 50 and figs. 3 and 4) teaches outputting results to a display.

STATEMENT CONCERNING THE COMBINATION:
Bland is directed to market depth information for a financial instrument including a plurality of bid and ask order metrics at corresponding price. Satchwell is directed to a neural network is trained to assess market trends. The techniques of Bland and Satchwell are complementary in that the data pre-processing of raw market data is intended for later analysis. The facts officially noticed are data encoding technique well known at the time of the application. Thus, one having ordinary skill in the art would understand that the techniques of Bland and Satchwell and that officially notice can be combined as data source, data format, and data analyzer, resulting in the predictable outcome of data pre-processing to improve machine learning to address the business problem of market trend analysis.
It would be obvious to one skilled in the art at the time of the invention to combine the data pre-processing of Bland with the data analysis of Satchwell and the facts officially noticed. The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable. See MPEP 2143(A).

AS TO CLAIM 2 (of 1) 
wherein (c) comprises:
selecting a length of the time period windows to reveal patterns in market data.
Bland (paragraph 62 and figures 3-5) teaches concerning displaying a time window and zooming out on that window. Zooming out is a selection of time windows, which reads on selecting a length of the time period window as it allows for visualization of longer time periods. This analysis is conducted to identify market patterns (paragraph 48).
Applicant did not define any difference between the term pattern and structure. As such, the teachings of Bland apply equally to both terms. Additionally, “to reveal patterns in market data” is a statement of intended use and given little patentable weight.

AS TO CLAIM 3 (of 1) 
wherein (c) comprises:
selecting a length of the time period windows to reveal structures in market data.
Bland (paragraph 62 and figures 3-5) teaches concerning displaying a time window and zooming out on that window. Zooming out is a selection of time windows, which reads on selecting a length of the time period window as it allows for visualization of longer time periods. This analysis is conducted to identify market patterns (paragraph 48), which are functionally equivalent to structures in market data, as a structure is a recurring pattern.
Applicant did not define any difference between the term pattern and structure. As such, the teachings of Bland apply equally to both terms. Additionally, “to reveal structures in market data” is a statement of intended use and given little patentable weight.

AS TO CLAIM 6 (of 1) 
wherein (d) further comprises:
classifying changes in order quantities that are large and small increases and decreases.
Bland (paragraphs 54-56) teaches concerning classify all market data (which includes changes in volume) by color, including classifying as high and low.

AS TO CLAIM 7 (of 6) 
wherein (d) further comprises:
analyzing order quantity changes over multiple windows.
Bland (paragraphs 55-56) teaches concerning differences in order quantity and (paragraph 61) teaches concerning variations over time. Combined within the embodiment of Bland’s teaching reads on the claim element as a whole, as the two aspects are applied simultaneously in Bland’s embodiment.

AS TO CLAIM 9 (of 1) 
wherein (d) further comprises:
assigning a category for each time stamp within a time period window in accordance with the divisions determined in (d).
Bland (paragraphs 56-57) teaches grouping market data by time interval and into percentiles. A percentile is a quantile which contains 1% of the total data. Bland (paragraph 61) further teaches grouping on a time stamp basis.
Bland (paragraphs 54-56) teaches concerning classify all market data (which includes changes in volume) by color, including categories as high and low. 
Combined within the embodiment of Bland’s teaching reads on the claim element as a whole, as the two aspects are applied simultaneously in Bland’s embodiment.

AS TO CLAIM 10 (of 9) 
wherein the categories comprise:
large increase in ask order quantity, small increase/decrease in ask order quantity, large decrease in ask order quantity, no order quantity, large decrease in bid order quantity, small increase/decrease in bid order quantity and large increase in bid order quantity.
Bland (paragraphs 54-56) teaches concerning classify all market data (which includes changes in volume) by color, including classifying as high and low. 
Combined within the embodiment of Bland’s teaching reads on the claim element as a whole, as the two aspects are applied simultaneously in Bland’s embodiment.

and wherein the categories are represented as a 7-dimensional one hot-binary vector.
Neither Bland nor Satchwell explicitly teach concerning the use of the data formatting technique of one-hot binary vectors. However, the Examiner takes official notice that at the time of the application the use of multi-dimensional one-hot binary vectors as a method of encoding discrete value variables in order to use such data in a machine learning environment is old and well known in the art. As multi-dimensional vectors can be of arbitrary size, this includes the use of a 7-dimension one-hot binary vector. This use of one-hot binary vectors is shown in evidence in at least Malkin, US 2015/0100438, Kaznady, US 2017/0213280, and Gupta, US 2017/0091673.

AS TO CLAIMS 11, 13, and 15 
The claims recite elements substantially similar to those recited in claims 1-3, 6-7, and 9-10. Thus, the art and rationale of claims 1-3, 6-7, and 9-10 applies. 

Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive or moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 101:
Applicant argues both that the instant application integrates a practical application into an abstract idea as well as does not recite an abstract idea.
The use of algorithms which the Applicant cites to as being a technical improvement to a technical solution is not persuasive as the techniques disclosed by Applicant are all previously known in the computing arts and as such, the instant application is not directed towards a technical solution of a computing nature, but the simple recitation of the use of these computing techniques. As such, the simple recitation of the use of known algorithms is an abstract idea and not eligible for patent protection.
Applicant further argues that the claims do not recite a mathematical concept and rather are directed towards data pre-processing. This argument is unpersuasive because the claims are directed towards the use of known pre-processing techniques rather than the creation of a new pre-processing method. This is best shown by the Applicant’s disclosure, paragraph 43, where lossy encoding is recited simply as a tool to remove “noise” from the “signal” in the market data.
Applicant further argues that narrowness of scope of the claims renders them patent eligible because of lack of preemption.  This argument is erroneous, as shown by the CAFC in buySAFE v Google, in which they held that:
“In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (page 5)  

“The dependent claims’ narrowing to particular types of such relationships, themselves familiar, does not change the analysis. This kind of narrowing of such long-familiar commercial transactions does not make the idea non-abstract for section 101 purposes. See Mayo, 132 S. Ct. at 1301. The claims thus are directed to an abstract idea.” (page 9) and

“At best, that narrowing is an ‘attempt[] to limit the use’ of the abstract guarantee idea ‘to a particular technological environment,’ which has long been held insufficient to save a claim in this context. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski, 561 U.S. at 610–11; Diehr, 450 U.S. at 191.”

As such, a narrow abstract idea is still an abstract idea and patent ineligible.

Concerning the rejection under 35 USC 103:
Applicant argues that the amended claim language is not taught by the cited prior art. This argument is unpersuasive for the reasons given in the updated rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland R Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623